Citation Nr: 1017495	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-00 532	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the cervical spine, status post 
laminectomy, prior to February 18, 2009, and a rating in 
excess of 30 percent thereafter.

2.  Whether new and material evidence  has been received in 
order to reopen a claim of entitlement to service connection 
for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') had 
active military service from March 1971 to December 1973 and 
from July 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2005 and June 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.
  

FINDING OF FACT

On January 5, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
through her authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


